                                  Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 1 of 15 Page ID #:53


                                             Avi Burkwitz, Esq., Bar No.: 217225
                                         1   ABurkwitz@pbbllp.com
                                             Gil Burkwitz, Esq., Bar No.: 289337
                                         2   GBurkwitz@pbbllp.com
                                             PETERSON · BRADFORD · BURKWITZ
                                         3   100 North First Street, Suite 300
                                             Burbank, California 91502
                                         4   Phone: 818.562.5800
                                             Fax: 818.562.5810
                                         5
                                             Attorneys for Defendant,
                                         6   LOS ANGELES SHERRIFF’S DEPARTMENT
                                         7                                           UNITED STATES DISTRICT COURT
                                         8                                        CENTRAL DISTRICT OF CALIFORNIA
                                         9
                                        10
                                             ROBERT K. MAYBERRY, an individual                                      Case No.: 2:20-CV-00224-JLS-JDE
                                        11                                                                          Assigned to: Honorable Josephine L.
                                                                                  Plaintiff,                        Staton
PETERSON · BRADFORD · BURKWITZ




                                        12                                                                          Referred to: Magistrate Judge John D.
                                                         v.                                                         Early
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13
                                             LOS ANGELES SHERRIFF’S                                                 (L.A.S.C. Case No.: 19STCV37547
            818.562.5800




                                        14   DEPARTMENT                                                             Assigned to the Honorable: Stuart M.
                                                                                                                    Rice)
                                        15                                        Defendants.
                                                                                                                    DEFENDANT, LOS ANGELES SHERIFF
                                        16                                                                          DEPARTMENT’S NOTICE OF MOTION
                                                                                                                    AND MOTION TO DISMISS PLAINTIFF’S
                                        17                                                                          COMPLAINT PURSUANT TO RULE
                                                                                                                    12(B)(6); MEMORANDUM OF POINTS
                                        18                                                                          AND AUTHORITIES

                                        19                                                                          [Filed concurrently with Declaration of Gil
                                                                                                                    Burkwitz in Support of Defendant Los Angeles
                                        20                                                                          Sherriff Department’s Motion to Dismiss
                                                                                                                    Plaintiff’s Complaint; Proposed Order]
                                        21
                                                                                                                    Date: March 13, 2020
                                        22                                                                          Time: 10:30 a.m.
                                                                                                                    Ctrm: 10A
                                        23
                                                                                                                    Complaint Filed: October 21, 2019
                                        24
                                        25
                                        26               NOTICE IS HEREBY GIVEN that on Friday, March 13, 2020, at 10:30 a.m.,
                                        27   or as soon thereafter as counsel may be heard by the above-entitled Court, located in
                                        28
                                                                                                                1
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                                  Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 2 of 15 Page ID #:54



                                         1   Courtroom 10A of the United States District Court for the Central District of
                                         2   California, located on the 10th Floor of the Ronald Reagan Federal Building and
                                         3   United States Courthouse, 411 West Fourth Street, Santa Ana, CA 92701,
                                         4   Defendant Los Angeles Sherriff’s Department (Defendant, or “LASD”) will and
                                         5   hereby does move the Court for an order dismissing Plaintiff Robert K. Mayberry’s
                                         6   (“Plaintiff”) Complaint, including all claims for relief asserted against it, pursuant to
                                         7   Federal Rule of Civil Procedure 12(b)(6). This motion is brought on the following
                                         8   grounds:
                                         9               1. Plaintiff’s complaint is unclear and fails to put the LASD on notice of the
                                        10                     exact nature/basis of the claims against it, as well as largely relies upon
                                        11                     conclusory allegations;
PETERSON · BRADFORD · BURKWITZ




                                        12               2. Plaintiff appears to bring suit against the LASD on a theory of respondeat
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13                     superior, and therefore, is barred; (Monell v. Department of Social
            818.562.5800




                                        14                     Services, 436 U.S. 658, 690-691 (1978); see also, City of Canton, Ohio v.
                                        15                     Harris, 489 U.S. 378, 385 (1989);
                                        16               3. Plaintiff’s allegations are barred by Res Judicata and the Rocket Feldman
                                        17                     Doctrine, because Plaintiff pled Nolo Contendere during his criminal case
                                        18                     and now, in turn, has brough suit against LASD for false imprisonment.
                                        19               4. Plaintiff’s Complaint fails to provide a “short and plain” statement of his
                                        20                     claim and/or allegations that set forth the basis for the action. FRCP 8(a) &
                                        21                     (b); Sheppard v. David Evans & Assocs. (9th Cir. 2012) 694 F3d 1045,
                                        22                     1048-1049];
                                        23               5. Plaintiff has failed to demonstrate compliance with the Government
                                        24                     Claims Act for State Claims. Govt. Code §§ 911.2, 945.4;
                                        25               6. Plaintiff has improperly asserted claims of punitive damages against a
                                        26                     public entity. Kentucky v. Graham, 473 U.S. 159, 167 n.13; City of
                                        27                     Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981); Mitchell v.
                                        28
                                                                                                                2
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                                  Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 3 of 15 Page ID #:55



                                         1                     Dupnik, 75 F.3d 517, 527 (9th Cir. 1996)
                                         2               This motion is made following the meet and confer efforts by Defense
                                         3   Counsel with plaintiff pursuant to L.R. 7-3. On or about January 8, 2020, Defense
                                         4   Counsel sent Plaintiff a meet and confer correspondence via-mail regarding LASD’s
                                         5   intention to proceed with the filing of a motion to dismiss pursuant to FCRP
                                         6   12(b)(6) and generally describing various deficiencies with the complaint, including
                                         7   a request for plaintiff to contact Defense Counsel to discuss the various deficiencies.
                                         8   Plaintiff’s Complaint does not have any telephone number or email address listed.
                                         9   To date, Plaintiff has not responded to Defense Counsel’s meet and confer
                                        10   correspondence and the parties were not able to agree as to the substantive issues
                                        11   underlying the LASD’s anticipated Motion to Dismiss. Accordingly, the LASD
PETERSON · BRADFORD · BURKWITZ




                                        12   must now submit this matter for ruling before the Court due to the responsive
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13   pleading deadline.
            818.562.5800




                                        14               This motion is based on this Notice of Motion and Motion, the Memorandum
                                        15   of Points and Authorities filed herewith, the pleadings and papers on file herein,
                                        16   Defendant’s request for judicial notice and supporting documents, and upon such
                                        17   other evidence or argument as may be presented to the Court at the time of the
                                        18   hearing.
                                        19
                                        20    DATED: January 15, 2020                                          PETERSON · BRADFORD · BURKWITZ

                                        21
                                        22                                                                     By: /s/ Gil Burkwitz
                                                                                                                   Avi Burkwitz, Esq.
                                        23                                                                         Gil Burkwitz, Esq.
                                        24                                                                         Attorneys for Defendant, LOS
                                                                                                                   ANGELES SHERRIFF’S
                                        25                                                                         DEPARTMENT
                                        26
                                        27
                                        28
                                                                                                                3
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                                  Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 4 of 15 Page ID #:56


                                                                                                     TABLE OF CONTENTS
                                         1
                                             I.          INTRODUCTION ................................................................................................................. 7
                                         2
                                             II.         LEGAL STANDARD AND ANALYSIS ............................................................................. 8
                                         3
                                                         A.          PLAINTIFF’S COMPLAINT FAILS TO SATISFY THE REQUISITE
                                         4                           PLEADING REQUIREMENTS ............................................................................... 8
                                         5               B.          TO THE EXTENT ANY CLAIM FOR RELIEF HAS BEEN IDENTIFIED,
                                         6                           PLAINTIFF’S COMPLAINT FAILS TO STATE A CIVIL RIGHTS CLAIM
                                                                     AGAINST THE LASD, AS PUBLIC ENTITIES ARE NOT LIABLE FOR § 1983
                                         7                           CLAIMS BASED ON A THEORY OF RESPONDENT SUPERIOR AND/OR
                                                                     THERE ARE INSUFFICIENT FACTS TO SUPPORT A § 1983 CLAIM ............. 9
                                         8
                                                         C.          TO THE EXTENT PLAINTIFF IS ATTEMPTING TO CHALLENGE HIS
                                         9                           ARREST, THE CLAIMS ARE BARRED BY THE PRINCIPALS OF RES
                                                                     JUDICATA AND THE ROCKER FELDMAN DOCTRINE ................................ 11
                                        10
                                        11               D.          PLAINTIFF HAS NOT DEMONSTRATED ANY COMPLIANCE WITH THE
                                                                     GOVERNMENT CLAIMS ACT PRIOR TO PURSUING ANY STATE LAW
PETERSON · BRADFORD · BURKWITZ




                                        12                           CLAIM FOR RELIEF ............................................................................................. 12
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13               E.          PLAINTIFF’S COMPLAINT ASSERTS IMPROPER DAMAGES AGAINST A
                                                                     PUBLIC ENTITY DEFENDANT ........................................................................ 133
            818.562.5800




                                        14
                                             III.        CONCLUSION ................................................................................................................... 13
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                                                    4
                                                                                                      DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                           Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                                  Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 5 of 15 Page ID #:57



                                         1                                                      TABLE OF AUTHORITIES

                                         2   Cases                                                                                                              Page

                                         3   Ashcroft v. Iqbal,
                                               556 U.S. 662 (2009) ............................................................................................. 8, 9
                                         4
                                             Bell Atl. Corp. v. Twombly,
                                         5     550 U.S. 544 (2007) ............................................................................................. 8, 9
                                             Buckey v. Cty. of Los Angeles,
                                         6
                                               968 F.2d 791 (9th Cir. 1992) .................................................................................... 7
                                         7   City of Canton, Ohio v. Harris,
                                               489 U.S. 378 (1989) ........................................................................................... 2, 10
                                         8
                                             City of Newport v. Fact Concerts, Inc.,
                                         9     453 U.S. 247 (1981) ........................................................................................... 2, 12
                                        10   District of Columbia Court of Appeals v. Feldman,
                                               460 U.S. 462 (1983) ............................................................................................... 11
                                        11   Hunter v. Cty. of Sacramento,
PETERSON · BRADFORD · BURKWITZ




                                        12     652 F.3d 1225 (9th Cir. 2011) ................................................................................ 10
                                             Kentucky v. Graham,
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13     473 U.S. 159 ....................................................................................................... 2, 12
                                             Mitchell v. Dupnik,
            818.562.5800




                                        14
                                               75 F.3d 517 (9th Cir. 1996) ................................................................................ 3, 13
                                        15   Monell v. Department of Social Services,
                                        16     436 U.S. 658 (1978) ........................................................................................... 2, 10
                                             Nelson v. County of Los Angeles,
                                        17     (2003) 113 Cal.App.4th 783................................................................................... 12
                                        18   Nguyen v. Los Angeles County Harbor/UCLA Med. Ctr.,
                                               (1992) 8 Cal.App.4th 729 ....................................................................................... 12
                                        19   Pouncey v. Ryan,
                                        20     396 F.Supp. 126 (1975) .......................................................................................... 11
                                             Rivet v. Regions Bank of Louisiana,
                                        21     522 U.S. 470 (1993) ............................................................................................... 11
                                        22   Rooker v. Fidelity Trust Co.,
                                               263 U.S. 413 (1923) ............................................................................................... 11
                                        23   Sheppard v. David Evans & Assocs.,
                                        24     (9th Cir. 2012) 694 F3d 1045 ................................................................................... 2
                                             Walker v. Schaeffer,
                                        25     854 F.2d 138 ........................................................................................................... 11
                                        26
                                        27
                                        28
                                                                                                                5
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                                  Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 6 of 15 Page ID #:58


                                             Statutes
                                         1
                                         2   42 U.S.C. § 1983................................................................................................ 7, 9, 10
                                         3   Rules

                                         4   Fed. Rule Civ. Proc. 8(a)(2)......................................................................................... 9
                                         5   Federal Rule of Civil Procedure 12(b)(6) .......................................................... 2, 8, 14
                                             Federal Rules of Civil Procedure, Rule 8 .............................................................. 8, 11
                                         6   FRCP 8(a) & (b) .......................................................................................................... 2
                                         7
                                         8
                                         9
                                        10
                                        11
PETERSON · BRADFORD · BURKWITZ




                                        12
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13
            818.562.5800




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                                                6
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                                  Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 7 of 15 Page ID #:59



                                         1                            MEMORANDUM OF POINTS AND AUTHORITIES
                                         2                                                           I. INTRODUCTION
                                         3               Plaintiff Robert K. Mayberry’s (“Plaintiff”) Complaint is procedurally
                                         4   defective and fails to provide Defendant Los Angeles Sheriff’s Department
                                         5   (“Defendant,” or the “LASD”) with requisite notice of the specific claims and/or
                                         6   factual basis warranting any claim for relief. Notably, there are no actionable claims
                                         7   for relief set forth in the Complaint. Rather, with respect to his presumed federal
                                         8   claims, Plaintiff improperly “aims in the general direction of the federal Constitution
                                         9   with buckshot.” Buckey v. Cty. of Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992).
                                        10   Essentially, Plaintiff seems to lament that his alleged injuries are attributable to the
                                        11   LASD by citing various claims/cases and presenting vague factual allegations
PETERSON · BRADFORD · BURKWITZ




                                        12   without any nexus between the events and alleged harm. However, this is entirely
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13   insufficient to put the LASD on notice of the exact nature/basis of the claims against
            818.562.5800




                                        14   it.
                                        15               Although unclear, it appears Plaintiff’s entire action arises from issues
                                        16   involving his arrest and/or treatment while in LASD’s custody. The Complaint,
                                        17   however, does not specifically identify any actionable claims for relief against the
                                        18   LASD. Further, Plaintiff fails to identify any policy or practice that caused his
                                        19   alleged injuries or could support a basis for a civil rights/Monell claim against the
                                        20   LASD (assuming such a claim was being asserted). Specifically, a public entity
                                        21   cannot be held liable based on vicarious liability for the alleged wrongdoings of its
                                        22   employees for civil rights claims brought pursuant to 42 U.S.C. § 1983. Further, to
                                        23   the extent the claims attempt to challenge the manner of his arrest, Plaintiff’s claims
                                        24   are barred by the principals of res judicata and/or the Rooker Feldman Doctrine, as
                                        25   he pled Nolo Contender to the charges against him.
                                        26               For the reasons discussed below, Defendant respectfully requests the Court
                                        27   dismiss Plaintiff’s Complaint as it fails to assert any viable claim for relief against
                                        28
                                                                                                                7
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                                  Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 8 of 15 Page ID #:60



                                         1   LASD.
                                         2                                        II. LEGAL STANDARD AND ANALYSIS
                                         3         A. PLAINTIFF’S COMPLAINT FAILS TO SATISFY THE REQUISITE
                                         4               PLEADING REQUIREMENTS
                                         5               Under Federal Rules of Civil Procedure, Rule 8, a plaintiff must plead a short
                                         6   and plain statement of the claim showing that the pleader is entitled to relief in order
                                         7   to give the defendant fair notice of the claim and the grounds upon which it rests.
                                         8   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Factual allegations “must be
                                         9   enough to raise a right to relief above the speculative level on the assumption that all
                                        10   the allegations in the complaint are true.” Id. at 555–56. Rule 8 “demands more than
                                        11   an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,
PETERSON · BRADFORD · BURKWITZ




                                        12   556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). A complaint that
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13   simply offers “labels and conclusions,” “a formulaic recitation of the elements of a
                                             cause of action,” or “naked assertions devoid of further factual enhancement” will
            818.562.5800




                                        14
                                        15   not do. Id. at 678 (internal citations, quotations, and alterations omitted).
                                        16               Under Rule 12(b)(6), a party may move to dismiss a claim for relief for its
                                        17   failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). In
                                        18   evaluating a complaint against a motion to dismiss, “[t]hreadbare recitals of the
                                        19   elements of a cause of action, supported by mere conclusory statements, do not
                                        20   suffice.” Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555. Motions to dismiss test
                                        21   complaints against a plausibility standard: i.e., whether the complaint contains
                                        22   sufficient factual matter, taken as true, to state a claim for relief that is plausible on
                                        23   its face. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570). “A claim has
                                        24   facial plausibility when the plaintiff pleads factual content that allows the court to
                                        25   draw the reasonable inference that the defendant is liable for the misconduct
                                        26   alleged.” Id. (citing Twombly, 550 U.S. at 556). “But where the well-pleaded facts
                                        27   do not permit the court to infer more than the mere possibility of misconduct, the
                                        28
                                                                                                                8
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                                  Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 9 of 15 Page ID #:61



                                         1   complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to
                                         2   relief.’” Id. at 679 (quoting Fed. Rule Civ. Proc. 8(a)(2)). The plausibility standard
                                         3   demands more than a “sheer possibility that a defendant has acted unlawfully.” Id. at
                                         4   678 (citing Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are
                                         5   merely consistent with a defendant's liability, it stops short of the line between
                                         6   possibility and plausibility of entitlement to relief.” Id. (internal citations and
                                         7   quotations omitted). “[O]nly a complaint that states a plausible claim for relief
                                         8   survives a motion to dismiss.” Id. at 679 (citing Twombly, 550 U.S. at 556).
                                         9               Here, Plaintiff’s complaint fails to state any viable claim for relief against
                                        10   LASD. Instead, plaintiff asserts “inflicted emotional & mental distress, physical
                                        11   abuse, denial of medical treatment, false arrest, and illegal search & seizure” under
PETERSON · BRADFORD · BURKWITZ




                                        12   the section identifying each cause of action. (See Plaintiff’s Complaint, at pg. 3
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13   Paragraph 10.) However, these are not viable claims for relief and there is no legal
            818.562.5800




                                        14   basis underlying the claims. Further, Plaintiff fails to include each cause of action to
                                        15   the Complaint as required under Paragraph 10, which fails to give notice as to the
                                        16   basis for the claims against the LASD. In short, Plaintiff’s complaint is unclear and
                                        17   scattered. It appears to allege several claims for relief, all of which largely rely upon
                                        18   his conclusory allegations or factual allegations that are not specifically tied to any
                                        19   claim. Thus, the alleged claims for relief fail to rise above the speculative level to
                                        20   survive a motion to dismiss.
                                        21         B. TO THE EXTENT ANY CLAIM FOR RELIEF HAS BEEN
                                        22               IDENTIFIED, PLAINTIFF’S COMPLAINT FAILS TO STATE A
                                        23               CIVIL RIGHTS CLAIM AGAINST THE LASD, AS PUBLIC
                                        24               ENTITIES ARE NOT LIABLE FOR § 1983 CLAIMS BASED ON A
                                        25               THEORY OF RESPONDENT SUPERIOR AND/OR THERE ARE
                                        26               INSUFFICIENT FACTS TO SUPPORT A § 1983 CLAIM
                                        27               A public entity cannot be held liable based on vicarious liability for the
                                        28
                                                                                                                9
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                               Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 10 of 15 Page ID #:62



                                         1   alleged wrongdoings of its employees for causes of action brought pursuant to 42
                                         2   U.S.C. § 1983. (Monell v. Department of Social Services, 436 U.S. 658, 690-691
                                         3   (1978); see also, City of Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989) [holding
                                         4   that it is only when the execution of the government's policy or custom inflicts the
                                         5   injury that the municipality may be held liable under § 1983].) Accordingly, there is
                                         6   no respondeat superior liability for constitutional claims against a municipality.
                                         7   (Id.)
                                         8               In Monell v. Department of Social Services, the Supreme Court held “that a
                                         9   municipality may be sued as a ‘person’ under 42 U.S.C. § 1983 when
                                        10   the municipality’s ‘policy or custom, whether made by its lawmakers or by those
                                        11   whose edicts or acts may fairly be said to represent official policy’ inflicts a
PETERSON · BRADFORD · BURKWITZ




                                        12   constitutional injury.” Hunter v. Cty. of Sacramento, 652 F.3d 1225, 1227 n.1 (9th
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13   Cir. 2011) (quoting Monell¸ 436 U.S. 658, 694 (1978)). The municipality cannot,
                                             however, be held liable on a theory of respondeat superior: i.e., “solely because it
            818.562.5800




                                        14
                                        15   employs a tortfeasor.” 436 U.S. at 691 (emphasis in original). To prevail on a §
                                        16   1983 Monell claim, plaintiffs must show (1) that they suffered a constitutional
                                        17   violation, and (2) that a municipal policy caused the violation. Monell v. Dep't of
                                        18   Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978).
                                        19               Although not serially delineated or identified as independent claims for relief,
                                        20   Plaintiff appears to allege violations of the Fourth, Fifth, and Fourteenth
                                        21   Amendments (See Complaint Pages 4-6). However, plaintiff’s alleged constitutional
                                        22   violations are all based on wrongdoing carried out by unidentified individuals and
                                        23   not any policy or practice instituted by the LASD. However, a municipality may be
                                        24   held liable under a claim brought under §1983 only when the municipality itself
                                        25   inflicts an injury. Plaintiff’s case is entirely devoid of any such facts that would
                                        26   support a Monell violation and thus fails to rise above the speculative level.
                                        27   Therefore, this action must be dismissed.
                                        28
                                                                                                               10
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                               Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 11 of 15 Page ID #:63



                                         1         C. TO THE EXTENT PLAINTIFF IS ATTEMPTING TO CHALLENGE
                                         2               HIS ARREST, THE CLAIMS ARE BARRED BY THE PRINCIPALS
                                         3               OF RES JUDICATA AND THE ROCKER FELDMAN DOCTRINE
                                         4         Plaintiff appears to allege false arrest and imprisonment, as well as that his fourth
                                         5   amendment was violated due to an illegal search. “A final judgment on the merits of
                                         6   an action precludes the parties or their privies from relitigating issues that were or
                                         7   could have been raised in that action.” Rivet v. Regions Bank of Louisiana, 522 U.S.
                                         8   470, 476 (1993); See also Fed. R. Civ. P. 8. “A valid final adjudication of a claim
                                         9   precludes a second action on that claim or any part of it.” 522 U.S. at 476. Further,
                                        10   where an officer has made an arrest, the resulting conviction is a defense to any civil
                                        11   right action asserting that the arrest was made without probable cause.” See Pouncey
PETERSON · BRADFORD · BURKWITZ




                                        12   v. Ryan, 396 F.Supp. 126, 128 (1975); See also Walker v. Schaeffer, 854 F.2d 138,
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13   143.
                                                         Additionally, under the Rooker Feldman Doctrine, “Where constitutional
            818.562.5800




                                        14
                                        15   questions actually arose in a cause in which a state court had jurisdiction of the
                                        16   subject-matter and of the parties, that court's decision, whether right or wrong, is
                                        17   conclusive, unless and until reversed or modified by a timely and appropriate
                                        18   appellate proceeding.” Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); See also
                                        19   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)
                                        20               Here, Plaintiff voluntarily plead nolo contendere to his criminal charges on
                                        21   July 9, 2019 in California Superior Court, which resulted in his conviction. (See
                                        22   Defendant’s Request for Judicial Notice, Exhibits A and B, relating to Plaintiff’s
                                        23   Conviction from Los Angeles Superior Court Case No. BA443377.) To the extent
                                        24   Case No. BA443377 is the underlying basis of Plaintiff’s claims and factual
                                        25   allegations in his suit against the LASD, he is precluded from attempting to
                                        26   challenge the findings and/or undermine the judgment by advancing federal claims.
                                        27   Rooker, supra, 263 U.S. 413; Rivet, supra, 522 U.S. 470. Therefore, the claim of
                                        28
                                                                                                               11
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                               Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 12 of 15 Page ID #:64



                                         1   false arrest and imprisonment have been litigated and a final judgement has been
                                         2   made on the merits. Plaintiff’s guilt was before the court and was the subject of a
                                         3   hearing providing him a full and fair opportunity to be heard. Plaintiff chose to enter
                                         4   said plea. Therefore, Plaintiff is barred by res judicata, from bringing allegations of
                                         5   false arrest and imprisonment, and by the Rocker Feldman Doctrine because of
                                         6   Plaintiff’s criminal case conviction.
                                         7         D. PLAINTIFF HAS NOT DEMONSTRATED ANY COMPLIANCE
                                         8               WITH THE GOVERNMENT CLAIMS ACT PRIOR TO PURSUING
                                         9               ANY STATE LAW CLAIM FOR RELIEF
                                        10
                                                         A plaintiff cannot bring a lawsuit against a public entity in California for
                                        11
                                             personal injuries unless, within six months after the accrual of the cause of action, a
PETERSON · BRADFORD · BURKWITZ




                                        12
    100 North First Street, Suite 300




                                             written claim has been presented to the public entity involved and the claim has
      Burbank, California 91502




                                        13
                                             been rejected. Govt. Code §§ 911.2, 945.4. Where two or more persons suffer
            818.562.5800




                                        14
                                             separate and distinct injuries from the same act or omission, each person must
                                        15
                                             submit a claim. This is so even where one person's injuries are “derivative” of the
                                        16
                                             other's. (Nelson v. County of Los Angeles (2003) 113 Cal.App.4th 783, 796–798;
                                        17
                                             Nguyen v. Los Angeles County Harbor/UCLA Med. Ctr. (1992) 8 Cal.App.4th
                                        18
                                             729—.)
                                        19
                                                         Here, Plaintiff has failed to demonstrate that he has timely complied with the
                                        20
                                             government claims act prior to filing this action. The failure to timely comply with
                                        21
                                             the government claims act serves as an automatic bar to any state law claim for
                                        22
                                             relief. Govt. Code §§ 911.2, 945.4. Accordingly, Plaintiff’s Complaint must be
                                        23
                                             dismissed for failing to timely comply with the Government Claims Act.
                                        24
                                             ///
                                        25
                                             ///
                                        26
                                             ///
                                        27
                                        28
                                                                                                               12
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                               Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 13 of 15 Page ID #:65



                                         1         E. PLAINTIFF’S COMPLAINT ASSERTS IMPROPER DAMAGES
                                         2               AGAINST A PUBLIC ENTITY DEFENDANT
                                         3
                                         4               Municipalities are not liable for punitive damages. Kentucky v. Graham, 473

                                         5   U.S. 159, 167 n.13; City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271

                                         6   (1981); Mitchell v. Dupnik, 75 F.3d 517, 527 (9th Cir. 1996). Additionally, State

                                         7   officials sued in their official capacity are also immune from punitive damages. See

                                         8   Mitchell, 75 F.3d at 527.

                                         9               Here, in his Complaint, Plaintiff improperly seeks punitive damages against

                                        10   the LASD. (See Complaint at pg. 3, Paragraph 14.) However, punitive damages

                                        11   against the LASD are impermissible as it is a public entity. Accordingly, plaintiff’s
PETERSON · BRADFORD · BURKWITZ




                                        12   prayer for punitive damages must be dismissed.
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13
                                                                                                     III.   CONCLUSION
            818.562.5800




                                        14
                                                         For the reasons stated above, Defendant respectfully requests the Court grant
                                        15
                                             its motion, dismissing this action, as Plaintiff has failed to set forth any actionable
                                        16
                                             claim against the LASD.
                                        17
                                        18
                                              DATED: January 15, 2020                                          PETERSON · BRADFORD · BURKWITZ
                                        19
                                        20
                                                                                                               By: /s/ Gil Burkwitz
                                        21                                                                         Avi Burkwitz, Esq.
                                        22                                                                         Gil Burkwitz, Esq.
                                                                                                                   Attorneys for Defendant,
                                        23                                                                         Los Angeles Sheriff’s Department
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                                               13
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                               Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 14 of 15 Page ID #:66



                                         1                                  PROOF OF SERVICE
                                             STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         2          I am employed in the County of Los Angeles, State of California. I am over
                                         3   the age of 18 and not a party to the within action; my business address is 100 North
                                             First Street, Suite 300, Burbank, California 91502.
                                         4
                                         5               On January 15, 2020, I served the foregoing document described as:

                                         6     DEFENDANT, LOS ANGELES SHERIFF DEPARTMENT’S NOTICE OF MOTION AND
                                               MOTION TO DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO RULE 12(B)(6);
                                         7     MEMORANDUM OF POINTS AND AUTHORITIES
                                         8
                                             on interested parties in this action by placing a true and correct copy thereof
                                         9   enclosed in a sealed envelope addressed as follows:
                                                                      SEE ATTACHED SERVICE LIST
                                        10
                                                        BY MAIL: I deposited such envelope in the mail at Burbank, California.
                                        11               The envelope was mailed with postage thereon fully prepaid. As follows: I
                                                         am "readily familiar" with the firm's practice of collection and processing
PETERSON · BRADFORD · BURKWITZ




                                        12               correspondence for mailing. Under that practice it would be deposited with
    100 North First Street, Suite 300




                                                         U.S. postal service on that same day with postage thereon fully prepaid at
      Burbank, California 91502




                                        13               Burbank, California in the ordinary course of business. I am aware that on
                                                         motion of the party served, service is presumed invalid if postal cancellation
            818.562.5800




                                        14               date or postage meter date is more than one day after date of deposit for
                                                         mailing in affidavit.
                                        15
                                                        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                        16               document(s) with the Clerk of the Court by using the CM/ECF system.
                                                         Participants in this case who are registered CM/ECF users will be served by
                                        17               the CM/ECF system. Participants in this case who are not registered
                                                         CM/ECF users will be served by mail or by other means permitted by the
                                        18               court rules.
                                        19              BY PERSONAL SERVICE: I delivered such envelope by hand to the
                                                         addressee.
                                        20
                                                        STATE: I declare under penalty of perjury under the laws of the State of
                                        21               California that the above is true and correct.
                                        22
                                                         Executed on January 15, 2020, at Burbank, California.
                                        23
                                                                                                                     /s/ Temple Currie
                                        24
                                                                                                                    Temple Currie
                                        25
                                        26
                                        27
                                        28
                                                                                                               14
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
                               Case 2:20-cv-00224-JLS-JDE Document 7 Filed 01/15/20 Page 15 of 15 Page ID #:67



                                         1                                                             SERVICE LIST

                                         2   RE: ROBERT MAYBERRY v. LOS ANGELES SHERIFF’S
                                         3       DEPARTMENT

                                         4   Robert K. Mayberry
                                         5   PO Box 5004
                                             Delano, CA 90012
                                         6
                                         7   In Pro Per

                                         8
                                         9
                                        10
                                        11
PETERSON · BRADFORD · BURKWITZ




                                        12
    100 North First Street, Suite 300
      Burbank, California 91502




                                        13
            818.562.5800




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                                               15
                                                                                                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                          Case No.: 2:20-CV-00224-JLS-JDE
                                             n:\files\2354-mayberry (cola)\pleadings\p-mtd-gb.docx
